Title: Bill of Lading for Books shipped from Hamboro’ for the University of Virginia, 24 Mar. 1825, 24 March 1825
From: 
To: Jefferson, Thomas


                        
                        
                            
                            
                        
                    [page 1]The University of VirginiaDr to J. Bohn.1825(Books shipped from Hamboro’ in the Mazzinghi. Capt. Robt West, March 24, care of Bernard Peyton Esq. Richmond)⃟U.V.C10, 11 &12Gruber über die Bestimmung des Menschen 2 vols 8o}5:6Spalding über die Bestimmung des Mensching 83—Zimmermann über die Einsamkeit 4 vols14—Hoffmann über die Erkenntnisskraft 8o2Niemeyer’s Deutschen Plutarch 4 vols 8o9Sintenis Menschenwürde 8o1:6out of printAdelung’s Geschichte der Deutschen 8oWagner’s Lehren der Weisheit 8o1:6Anton’s Geschichte der Deutschen Nation 8o4—Archenholz’s England and Italien 5 vols12:6—Siebenjähriger Krieg 2 vols5:6—Gustav Vasa 2 vols 8o12—Geschichte du Flibüstier contd in—kleine historische Schriften 2 vols12out of print—Annalen der Britischen GeschichteAst’s Entwurf einer universal Geschichte 8o7—Campe’s Wörterbuck zur Erklärung fremder Woerter, ist der 6te Theil von:}5:15:6—Wörterbuch der Deutscher Sprache 6 volsAdelung’s Deutsche Sprachlehre 8o3—Mithradates, 6 vols 8o2:12:6Eberhard’s Deutsche Synonimik 12 vols 8o2:5:—Synonimisches Woerterbuch 8o8Bauer’s Lehrbuch der Deutschen Sprache 3 vols 8o10:6reprintingBencken’s Weltgeschichte 4 vols 8oreprintingErsch’s Handbuch 2 vols 8oreprintingHerder’s sämmtliche Werkecard 
over£16:4:0[page 2]brot. over16:4:0Heinsius’s Peut, 5 vols 8o best Edition1ouout of printHinrichsen’s Methodischer Leitfaden 8oHinrichs Elementar Untericht im Deutschen 8o5:6Kolbe’ Wortreichthum der Deutschen 
Sprache 3 vols1:9:Moritz Deutsche Sprachlehre 8o2:6Perschke Orithometrie 8o3:6Pfaff allgemeine Umrisse der Germanen Sprache2:6Pölitz Deutsche Sprachkunde vols 8o10——Weltgeschichte 4 vols 8o1:2:—Aesthetik 2 vols10——Erziehungswissenschaft 2 vols10——Historische Gemälde 2 vols11—Geschichte Sachsens 3 vols15Reinbeck’s Handbuch du Sprachwissenschaft 6 parts 8o}16—Roth’s Gemeinnütziges Lexicon 2 vols 8o12Rumpf’s Verdeutschungs Wörterbuch 8o4:6Schaefer’s Hochdeutsches Wörterbuch 8o5Schlegel’s praktische Anweisung 2 vols1:6Steinheils Deutsche Sprachlehre, sehr vermehrte Ausg.6:6Beauvals Gespraeche 3 vols6Mozin’s Französische Sprachlehre3—Dialogues Franz. 8o1:6—Dictionnaire 2 vols8:6Rugelmann’s Französische Sprachlehre4Siefert’s neue Auswahl 2 vols 8o8:6Fick’s English Dictionary, 2 vols, new Edition16Minner’s Italienesche Gespraeche 3 vols3:6—Englische 3 vols3:6—Spanische2:6Saeler’s Handbuch des Ital. Sprache 2 vols17Fichte’s Grundlage des Natur-Rechts 2 vols6:6—Wissenschaft’s Lehre 2 vols4:6card up£29:15:6[page 3]brot. up29:15:6out of printFichte’s Sittenlehre 8o—Bestimmung des Gelehrten1:6—Staatslehre5—über das Wesen des Gelehrten3:6Lossius Philosophisches Real-Lexicon 4 vols 8o1:18:—Untericht der Gesanden Vernunft 2 vols4:6—neueste Philosophische Litteratur 7 Stucke10:6Garve’s Abhandl. aus der Biblioth. der schönen Künste und Wissenschaften 2 vols}6:6—vermischte Abhandlungen 2 vols9:6—Briefe an Weisse 8o6—Fragmente zur Schild Friederichs des 2ten 2 vols6—über Gesellschaft in Einsamkeit 2 vols, fine pap.12—Abhandlung über Moral 8o1Versuche über verschiedene Gegenstände der Moral &c 5 vols 8o}1:4:Knigge’s Umgang mit den Menschen 3 vols6:6—Reise nach Braunschweig2:6—Zauberschoss3—Geschichte des Amtmann’s Gutmann3Beck’s Würdigung des Mittelalters1:6Bild der Zeiten oder Europaeischen Gesch. 2 vols13Buchholz Historisches Taschenbuch 11 vols2:10:Eichhorn’s Geschichte der Litteratur 11 vols 8o3:18—Litterar Geschichte 2 vols1—allgemeine Geschichte der Cultur und Litteratur 2 vols}12—Repertorium für Biblische Litteratur 18 vols}2:5:—allgemeine Bibliothek der biblisch. Litteratur 10 vols 8o}4:8:Einleitung in der alte Testament 5 vols 8o neue vermehrte Auflage}2:2:card over£54:8:0[page 4]brot. up54:8:0Eichhorn’s Einleitung in du Apocryph. Schriften des alten Test. 8o}4—ins neue Testament 3 vols1:6—Geschichte der drey letzten Jahrh. 6 vols 8o}2:8:—Urgeschichte 2 vols14—Weltgeschichte 5 vols 8o1:16Fabri Encyclopedie des Historischen Hauptwess.6:6Franz Uebersicht der allgem. Geschichte3:6Heeren’s Ideen über die Politik, d. Verkehr &c 5 vols 8o}1:16—Geschichte des Europaeischen Staaten-Systems 2 vols 1821}10:6—Geschichte der Staaten des Alterthums 8o}8:6—Kleine historische Schriften 3 vols1—Leben von Heyne 8o7—Studium der Classischen Litt. (in Eichhorn’s Litt. Geschichte)}Hüblers Tabellen der älteren Geschichte 3 vols4—Do der neueren Geschichte mit Supl.6:6Kotzebue’s Schauspiele 5 vols1—neue Schauspiele 23 vols6:16:6—Almanack drammatischer Spiele 18 vols4:18:—Opern Almanack 2 vols8—kleine gesammelten Schriften 4 vols18Kotzebue’s Preussen’s ältere Geschichte 4 vols1:13—Geschichte des Deutschen Reichs 2 vols8—Selbst biographie 8o8—Merkwürdigstes Jahr meines Lebens4:6—Erinnerungen aus Paris 2 vols6:6—Reise aus Liefland nach Rom 3 vols18card up£83:17:0[page 5]brot. up83:17:0Kotzebue’s jüngsten Kinder meiner Laune 6 vols1—kleine Romane und Erzählungen 6 vols1:10—Clio’s Blumenkörbchen 3 vols10—die Grille 6 Hefte1—die Biene 19 Hefte2:5—Ortenburg. Familie 2 vols5—Almanack du Chroniken9—Leontine 2 vols14—out of print—Geschichte für meine Sohne 2 vols—Louise 2 vols7:6—Philibert 2 vols7:6—Geist aller Journäle 158 Nos 4o18—neue kleine Schriften, sind in der BieneMangelsdorff’s Geschichte der Europaisch. Staaten 17 vols}2:10—Voss Bibliothek der Staatswissenschaft 2 v.10—Blick auf die Lage Europa’s bis 18034:6—Geist der Bündnisse des 18ten Jahrh. 5 vols. Fortsitzung 2 vols. 7 vols.}1:13—Versuch über die Erziehung für den Staat, 2 vols, fine paper, scarce}9:6—Europe bis Anfange des 19th. Jahrh. v.1.4——Historische Gemälde 4 vols 8o1:4—Geschichte der Stuarte 4 vols1:6:—Frankreich’s Zwey Jahehunderte 2 vols11out of print—Jahrhundert Napoleons 8o—Schicksale der Deutschen Reichs Verf. 8o4:6—Uebersicht der merkwürdigsten Europaeischen Staaten 8o}3:6—Grundriss der neuen Staatenges. 8o3:6—Handbuch der neuesten Staatengesch. Europas 8o}5—Voss Handb. der allg. Staatswissensch. 6 vols1:18:card over£104:3:6[page 6]brot. up£104:3:6Meusel’s Einleitung zur Kenntniss der Europaeischen Staatengeschichte}7:6Remer’s Lehrbuch der Allg. Geschichte von Voegtel}4:6Schiller’s sämmtliche Werke 12 vols 8o weiss druck papier}2:12:6Schlegel’s sämmtliche Werke 10 vols 8o 18223:6:—Sprache und Weisheit der Indier 8o4:6out of print—Sammlung Romant. Dichtungen 2 volsUebelen Geist der neueren und neuesten Geschichte}2:6Wedekinds Chronologisches Handbuch 2 v.10—Arndt’s Geist der Zeit 4 vols 8o1:6Beyträge zur neuesten Litteratur Geschichte von Aletheros 4 vols 8o}18Dahler’s Handbuch zum Gebrauch bey Vorlesung über du Geschicht der Litt.}6:6Jenisch Geist und Charakt. des 18ten Jahrhund.5:6—Culturgeschichte 8o5:6Meiner’s Briefe über die Schweiz 4 vols 8o10:6Untersuchungen über Denk und Willenskräften 2 vols 8o}7——allgemeine Geschichte der Ethik 2 vols8:6—kritische Geschichte der Religion 2 vols17:6—Geschichte der Religion and hohen Schulen 4 vols}1—Ungleichheit der Staende 2 vols4:6out of print—Geschichte des Verfalls der Sitten der Römer, Anhang zu Gibbon}—Geschichte des Weiblichen Geschlechts 4 vols 8o}17:6—der Wissenschaften in Griechenland und Rom 2 vols 8o}13card up£119:11:0[page 7]brot. over£119:11:0Meiner’s kleine Lander und Reisebeschreibungen 3 vols}11—Lebensbeschreibung der Männer aus der Zeit des Wiederherstellung der Wissenschaften 3 vols}18—Vergleich des älteren and neueren Russland 2 vols 8o}6:6—vermischt philologische Schriften 3 v.7:6—über du Verfasoung der Universitäten 2 v.10—Vergleichung der Schulen des Mittelalters mit den unserigen 3 vols}18Sartorius Bauernkrieg des 16ten Jahrhund. 8o4:6—Geschichte des Hanseatischen Bundes und Handels 3 vols}1:7:—Regierung der Ost Gothen 8o5:6Wachler’s Handbuch der allgemeinen Gesch. der Litterarischen Kultur 2 vols, neue Ausg.}17—Bauer’s neues historisches, biographisches, litt. Handwörterbuch 7 vols 8o}2:5:—Lebensgemälde Denkwürdiger Personen 7 vols 8o}3—Galerie Historischer Gemaelde aus dem 18ten Jahrhunderte 6 vols, fine paper}1:12:Göthe’s sämmtliche Werke 20 vols 8o weiss drk papt4:12:Müller’s neueste allgemeine Geographie 4 vols1Normann’s Geographisches Historisches Handb. der Länder- und Volkerkunde 9 vols 8o}2:12:6Stein’s Handbuch der Geographie und Statistik 3 vols 8o}15Murhard’s Gemälde des Griechischen Archipalogos 2 vols}10—Soltau’s Briefe über Russland und seine Bewohner 8o}5card over£142:7:6[page 8]brot. up£142:7:6Christ über den Weinbau 8o3—Wörterbuch über die Bienenzucht 4o14:6Kolb’s Weinbau 8o3Lubeck’s Allgemeines Oeconomisches Lexicon 2 v.11Müller’s Deutschlands Weinbau 8o3:6Sickler’s Deutschlands Gartenschatz 3 vols10:6—Garten Lexicon 8o}4:6Hochheimer’s allgemeines oekonomisches Kunstbuch 4 vols 8o}1:10:Bouterweck’s Geschichte der Poesie und Beredsamkeit 12 vols 8o}3:8:—Aesthetik 2ter Auflage 2 vols8Sulzer’s allgemeine Theorie der schönen Künste und Wissenschaften, von Blankenburg, 7 vols 8o}2:6:—Nachträge zu Sulzer 8 vols 8o1:14:Eberhard’s Theorie der Schönen Künste und Wissenschaften 8o}1:6—Handbuch du Aesthetik 4 vols 8o fine paper}13Engel’s Anfangs Gründe einer Theorie der Dichtungsarten aus deutschen Mustern}2:6Horn’s Geschichte und Kritik der Deutschen Poesie und Beredsamkeit 3 v. vermehrte Ausg.}18—Schöne Litteratur Deutschlands im 18ten Jahrhunderts 2 vols}6Jean Paul Richters Fixlein9—Campanerthal5—Katzenberger’s Bade Reise 3 vols12—Leben Fibels6:6—Schmelzel’s Reise3—Levana 3 vols very scarce15—Blumenstücke complet}15card over£159:10:0[page 9]brot. up£159:10:0Jean Paul Richter’s Hesperus complet1—Pitan complet1:12—Jubelsenior, complet4—out of print—Flegel-Jahre 4 volsAnthologie, Epigrammatische von Haug und Weissen 10 vols 12o}1:15:——von Schütz 3 vols, rare10:6—Lyrische von Matthison 20 vols3:3:Baggesch’s Gedichte 2 vols 8o4:6Blumauer’s sämmtliche Werke 8 vols 8o12Bürger’s sämmtliche Werke 7 vols 182318J von Collins sämmtliche Werke 6 vols 8o3:5:M. von Collin’s drammatische Werke 4 vols17Eberhard’s Erzählangun 4 vols17Engel’s sämmtliche Werke 12 vols 8o fine papr2:4:Falck’s sämmtliche Werke 7 vols1:7:Gruber’s Poetische Anthologie der Deutschen 2 vols 8o}16:6Friederich’s Satyrischer Feldzug 3 vols 8o13:6—Satyrischer Zeitspiegel 7 hefte12Gesiner’s Schriften 3 vols 18195Gleim’s sämmtliche Werke, von Koerte1:10Heinsius Badenhayn 3 vols 8o14Hölty’s Gedichte von Voss 8o3:6Horn’s Gedike’s Biographie 8o6:6out of printGeist der Friedens von HornHorn’s Gozzi’s Drammatische Poesie 8o1:6—Leben und Wissenschaften 8o3—Nero, historisches Gemälder 8o3:6—Geschichte der Deutschen Poesie 8o3—über die Schauspiele der Franzosen 8o6out of printSchöne Litteratur Deutschlands—Tiberius, Historisches Gemälde 8o}36card over£183:15:0[page 10]brot. up£183:15:0Iffland’s sämmtliche Werke 16 vols3Huber’s Honorine von Unrohe2—Erzählungen 3 vols12:6—Familie Seldorf 2 vols5:6—Schriften, seit 1804 4 vols1:5—vermischte Schriften 2 vols6:6out of print—Adele von SenangesJung’s Odman ein Gedicht5:6Kalchberg’s gesammelte Werke 9 vols1:10out of printKanngiesser’s Partaris 
8oDo—Oden 8oKleist’s sämmtliche Werke 2 vols 8o5Klinger’s sämmtliche Werke 12 vols 8o3:10Koerner’s poetischer Nachlass 2 vols6:6—Leger und Schweeds2:6—drammatische Beyträge 3 vols7:6out of printKosegarten’s Poesien 3 vols 8oLessing’s sammtliche Werke 30 vols 8o5:15:6Matthison’s Gedichte 8o3Müchler’s Gedichte 2 vols 8o5:6—Vergissmeinnicht 3 vols10—Gedichte niederlegt auf dem Altar4:6Neibelungen Lied von von der Hagen 8o7—übersetzt von Büsching4:6Hermann’s Pantheon der Deutschen Dicht.5Pfeffel’s Poetische Versuche 10 vols18—Prosaische 10 vols & Suppt.18Preuss Alemanie 2 vols 8o10Rammler’s Poetische Werke8Rudolphi neue Gedichte 8o4Schilling’s sämmtliche Schriften 12 vols2:10:Seume’s Gedichte 8o6:6Conversations Lexicon 10 vols 8o2:2:card over£211:5:0[page 11]brot. over£211:5:0Tiedge’s Urania 8o3:6—Elegien 2 vols6:6Ploucquetii Litteratura Medica 5 vols 8o4:14:6Wieland’s sämmtliche Werke von Gruber 49 vols 8o}4:18:Rambach’s Deutsche Sprachlehre 8o2:6Wagener’s Ideal Philosophie 8o5Lohr Länder und Völker der Erde 4 vols1:12:Sauer und Neuhöfer Vorlesungen über Classicker 8o}5Bertuch’s Handbuch der Spanischen Litt. (Manuel della L. Espagn.) 2 v.}5Oster und Michaelis Cataloge 4 vols10fr. LondonHerders Ideen 4 vols 4o hf. bd. russia18Bindg 644 vols, (many 2 vols in one) 4tos 8vos & 12mos leather backs & corners, lettd, & sizing do. @ ½}37:11:4Sizing & sewing 60 vols 4tos & 8vos @ 3d15£263:11:43 Cases, paper, roping, packing &c}3:3:0Expenses of Conveyance from Leipzig to Hamboro’, Consular Certificate Shipping, &c B.91.9.}6:16:119:19:11£273:11:3
                        
                    